UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7191


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LAZARO ALVARDO RAMIREZ, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Walter D. Kelley, Jr.,
District Judge. (4:05-cr-00009-WDK-JEB; 4:07-cv-00032-WDK)


Submitted:    October 23, 2008             Decided:   November 17, 2008


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lazaro Alvardo Ramirez, Jr., Appellant Pro Se.      Eric Matthew
Hurt, Lisa Rae McKeel, Howard Jacob Zlotnick, Assistant United
States Attorneys, Newport News, Virginia; Blair C. Perez, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lazaro     Alvardo       Ramirez,       Jr.,       seeks       to    appeal        the

district court’s order denying relief on his 28 U.S.C. § 2255

(2000) motion.           The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate      of    appealability.                   28

U.S.C. § 2253(c)(1) (2000).                 A certificate of appealability will

not   issue     absent    “a    substantial          showing      of    the       denial       of    a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)            (2000).           A

prisoner        satisfies       this        standard        by     demonstrating               that

reasonable       jurists       would       find    that     any    assessment             of     the

constitutional         claims    by    the    district       court       is       debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Ramirez has

not   made      the    requisite       showing.           Accordingly,             we     deny      a

certificate       of    appealability          and     dismiss         the    appeal.               We

dispense      with     oral     argument          because    the       facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                        DISMISSED




                                              2